Citation Nr: 0112337	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-18 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than February 4, 
1999 for the award of service connection for post-traumatic 
stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from March 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In his August 2000 substantive appeal, the veteran requested 
a Travel Board hearing.  However, in subsequent 
correspondence dated later in August, he withdrew that 
request.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The RO denied the veteran's claim for service connection 
for a nervous disorder in a December 1946 rating decision.  
The RO notified the veteran of that decision but he did not 
initiate an appeal.  

3.  The veteran submitted informal claims for service 
connection for a nervous disorder in December 1948, April 
1970, and January 1973, but abandoned each claim.  

4.  The RO received the veteran's claim for service 
connection for PTSD on February 4, 1999.  

5.  The claims folder contains no other formal or informal 
communication from the veteran seeking service connection for 
a nervous disorder of any type.     


CONCLUSION OF LAW

The criteria for an effective date earlier than February 4, 
1999 for the award of service connection for PTSD have not 
been met.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 
5110(a) (West 1999); 38 C.F.R. §§ 3.1(p), 3.102, 3.105(a), 
3.155(a), 3.158(a), 3.400 (2000).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  Specifically, in 
the July 2000 statement of the case, the RO informed the 
veteran of the evidence necessary to substantiate his claim.  
Also, the veteran has not identified any additional records 
that should be secured.  Moreover, given the particular 
nature of this appeal, there is no reasonable basis for 
additional assistance in developing evidence.  Finally, there 
is no indication that the Board's present review of the claim 
will result in any prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The veteran filed his original disability compensation claim 
for nervousness in October 1946.  The RO denied the claim in 
a December 1946 rating decision, finding that it was not 
shown by the evidence of record.  The RO notified the veteran 
of its decision, but he did not initiate an appeal.  

The RO received an informal claim for service connection for 
nervous relapse in December 1948.  By letter dated in 
February 1949, the RO informed the veteran and his 
representative that it had been unable to secure evidence to 
support his claim and that he should submit evidence such as 
statements from family and friends or by doctors in support 
of his claim.  The RO did not receive any such evidence from 
the veteran.  

In April 1970, the RO received a statement from the veteran 
that discussed his nervous disorder and experiences in 
service and requested assistance.  A report of contact dated 
in May 1970 indicated that the state veterans service officer 
was unable to locate the veteran.  His address of record was 
an old hotel.  The veteran no longer lived there and did not 
leave a forwarding address.  Work product in the claims 
folder dated later in May 1970 indicated that, due to the 
inability to contact the veteran, the matter was closed.  

The veteran submitted another statement to the RO in January 
1973.  He again described his in-service experiences and 
current nervous problems and requested help from VA.  In a 
January 1973 letter, the RO explained that it had previously 
denied service connection for a nervous disorder in December 
1946 and that the veteran had not appealed that decision.  It 
advised the veteran that new and material evidence was 
required to reopen his claim and described the types of 
evidence to submit.  The RO did not receive any additional 
evidence from the veteran.  

The RO did not receive additional correspondence from the 
veteran asking for service-connected VA benefits until his 
claim for service connection for PTSD, received on February 
4, 1999.  In a December 1999 rating decision, the RO awarded 
service connection for PTSD effective from February 4, 1999.  
The veteran timely appealed that decision with respect to the 
effective date assigned.  

Analysis

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400 (2000).  If a claim for 
disability compensation is received within one year after 
separation from service, the effective date of entitlement is 
the day following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).    

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

Generally, where evidence requested in connection with an 
original claim, a claim for increase or to reopen or for the 
purpose of determining continued entitlement is not furnished 
within one year after the date of request, the claim will be 
considered abandoned.  38 C.F.R. § 3.158(a).  After the 
expiration of one year, further action will not be taken 
unless a new claim is received. Id.  Should the right to 
benefits be finally established, disbursement of the benefits 
shall commence not earlier than the date of filing the new 
claim. Id.   

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations 
that are final and binding, including decisions of service 
connection, will be accepted as correct in the absence of 
clear and unmistakable error.  38 C.F.R. § 3.105(a).  

In this case, the RO denied the veteran's October 1946 claim 
for a nervous disorder in a December 1946 rating decision.  
That decision became final when the veteran failed to 
initiate an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.302.  Therefore, the veteran is not entitled to an 
effective date for service connection for PTSD on the basis 
of the October 1946 claim.  

Review of the statements received in December 1948, April 
1970, and January 1973 finds that each communication 
satisfies the criteria for an informal claim.  38 C.F.R. § 
3.155(a).  However, with respect to the informal claims the 
RO received in December 1948 and January 1973, the veteran 
failed to respond to the RO's requests for evidence within 
one year of the date of the request.  Therefore, the Board 
considers these claims abandoned.  38 C.F.R. § 3.158(a).  No 
effective date may be assigned on the basis of these claims.    

With respect to the April 1970 informal claim, the Board 
observes that review of the claims folder does not disclose a 
letter from the RO requesting the submission of evidence.  
However, the May 1970 report of contact relates that a 
veterans service office attempted to locate the veteran in 
person at the address as stated on the veteran's April 1970 
letter.  The veteran no longer resided at that location and 
left no forwarding address.  Therefore, it is clear that, if 
the RO had sent the veteran a letter to that address, it 
would not have received a response.  Careful review of the 
claims folder reveals no other possible address of record for 
the veteran at that time.  See Hyson v. Brown, 5 Vet. App. 
262 (1993).  Therefore, the Board finds that the informal 
claim received in April 1970 was similarly abandoned. Id.   

The RO received the claim for service connection for PTSD on 
February 4, 1999.  There is no other communication from the 
veteran or any representative in the claims folder prior to 
that date.  Therefore, there is no date other than February 
4, 1999 that may be considered the date of claim.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

Finally, the Board observes that, although the veteran 
disagrees with the RO's December 1946 denial of his claim, he 
has not alleged clear and unmistakable error in that rating 
action.  38 C.F.R. § 3.105(a).  See Baldwin v. West, 13 Vet. 
App. 1 (1999) (discussing the requirements to reasonably 
raise a claim of clear and unmistakable error).  Absent an 
allegation of clear and unmistakable error, the Board finds 
no basis for revisiting the December 1946 rating decision.        

In summary, the Board finds that the preponderance of the 
evidence is against an effective date earlier than February 
4, 1999 for the award of service connection for PTSD.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 5110(a); 
38 C.F.R. §§ 3.1(p), 3.102, 3.105(a), 3.155(a), 3.158(a), 
3.400.



ORDER

An effective date earlier than February 4, 1999 for the award 
of service connection for PTSD is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

